Citation Nr: 0730043	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for a urethral stricture.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, secondary to 
herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal except for the issue of PTSD.

In a July 2003 decision, the RO granted service connection 
for PTSD.  As this determination constitutes a full grant of 
the benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997). 


FINDING OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In this case, 
the veteran has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


